MITCHELL, J.
This action grew out of the same matters which were the subject of consideration in Seheibel v. Anderson, infra, page 54. After Scheibel’s offer to redeem, having kept his tender good, he assumed to take possession of the premises, and sent the defendants upon the land as his servants to cultivate it. Thereupon the plaintiff, who had succeeded to Schmidt’s rights under the foreclosure of the Williamson mortgage, sued the defendants for trespass. The points urged in plaintiff’s brief are the same as those considered and decided in Scheibel v. Anderson. Therefore this case is controlled by that.
Upon the oral argument, plaintiff’s counsel raised the additional point that, even if Seheibel was entitled to redeem, yet his offer to do so did not amount to an actual redemption, so as to devest plaintiff’s title, and vest the title and right of possession in Seheibel. The record presents the point, and probably one of the assignments of error is sufficient to raise it. But, under our rules, we will not consider any point not made and urged in the printed points and *54authorities. This is so, even if the point is made by the appellant in the oral argument, unless it is voluntarily discussed and submitted to the court by counsel for the respondent. Any other practice would be unfair to the respondent. We have examined appellant’s points and authorities and printed brief, and find that the only points made or urged are the two which were urged and considered in Schéibel v. Anderson.
Order affirmed.